Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to amendment filed on 7/31/2019 and Board of Appeals Decision on 1/26/22.  Claims 1-3 and 6-19 are pending.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Duncan on 2/8/22.
The application has been amended as follows: 

AMENDMENT to Claims

1.  (Currently amended) An information processing apparatus, comprising:
a display device;
one or more processors;
a memory; and
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for:
displaying a search screen, on the display device, for accepting an input of a search term specified by a user, and a first instruction from a user of the information processing apparatus to perform a search using the user-specified search term, 
in response to accepting the first instruction, transmitting a search instruction including the user-specified search term to an external search server,
receiving a search result, wherein the search result is a result of a search executed by the external search server in accordance with the search instruction,
displaying the search result on the display device, wherein the displayed search result includes a plurality of pieces of link information,
in response to selection of one of the plurality of pieces of link information by the user, transmitting a request for a Web page to a destination server different from the search server in accordance with the one of the plurality of pieces of link information, 
receiving the Web page in accordance with the request from the destination server,
searching for the user-specified search term in the Web page received from the destination server, 
inserting a tag into the received Web page for emphasizing the searched user-specified search term when the received Web page is displayed, by executing a first script described in the Web page, and 
displaying, on the display device, the Web page, into which the tag is inserted, with the user-specified search term emphasized according to the inserted tag,
wherein the Web page displayed on the display device includes:
a first indication that text in the displayed Web page corresponds to the user-specified search term,
a second indication that an image in the displayed Web page corresponds to the user-specified search term wherein the second indication includes a flag icon displayed over the image corresponding to the user-specified search term, and
a third indication that meta-information of the received Web page is not displayed in the displayed Web page, and corresponds to the user-specified search term.

4-5. (Canceled)13-16.  (Cancelled)
18.  (Cancelled)

Allowable Subject Matter
Claims 1-3, 6-12, 17 and 19 are allowed, renumbered as claims 1-12, respectively.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable because the subject matter of claim 18 has been determined by the Patent Board Decision to be unfounded by the listed prior art.  For details, please refer to the examination history.  Claim 18 has been amended into the independent claim 1 based on dependency.
Claims 2, 3, 6-12, 17 and 19 are allowable on the merits.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the field of search data presentation.

USPN. 2008/0172620		USPN. 8874606		USPN.  2010/0306249

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCIN R FILIPCZYK whose telephone number is (571)272-4019.  The examiner can normally be reached on M-F 7-4 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





April 26, 2022
/MARCIN R FILIPCZYK/Primary Examiner, Art Unit 2153